*231OPINION.
Lansdon :
The petitioner has proved that the notes and accounts in question were worthless at December 31, 1920, but not that such worthlessness was ascertained in that year or the amounts thereof charged off. On this issue the respondent is affirmed.
The evidence of record amply sustains the petitioner’s claim for a deduction from gross income for the year 1919 on account of traveling expenses incurred and paid for business purposes. The amount of $550 should be deducted from the gross income of the marital community as ordinary and necessary business expenses for the taxable year.
Judgment will be entered on 10 days’ notice, under Rule 50.